Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant canceled the previous claims, and thus the related objections are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Control unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, in light of the specification, the following interpretations will be made;
Control unit is interpreted to be software (paragraph 0020)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Applicant canceled the previous claims, and thus the related rejections are withdrawn.


Claims 2-3, 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 relies on an optional limitation from claim 1, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” or “a predefined work parameter”. In the second case, a recitation of “the predefined parameter” in claim 2 has no prior antecedent basis.
Similarly, claim 3 relies on an optional limitation from claim 1, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” or “a predefined work parameter”. In the first case, a recitation of “the work parameter” in claim 3 has no prior antecedent basis.
Similarly, claim 20 relies on an optional limitation from claim 19, and thus lacks sufficient antecedent basis. Specifically, claim 1 recites either “a predefined classification” [case 1] or “a predefined work parameter” [case 2]. In either case, a recitation of “the work parameter” in case 1 or “the classification parameter” in case 2 has no prior antecedent basis.

Claim Rejections - 35 USC § 101
Applicant’s amendments integrate the invention into a practical application, and thus the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neitemeier (US2018084708A1), and further in view of Flohr (US20110288714A1).
Regarding claim 21, Neitemeier teaches; 
A method for identifying an obstacle during a work operation of a tractor and an attached implement combination (disclosed as identifying anomalies for an agricultural work machine [hereafter work machine], paragraph 0017), comprising: 
detecting via a first optical sensor a first object located in a work area yet to be worked in front of the tractor and the implement combination (disclosed as detecting and identifying anomalies in front of the work machine, paragraph 0037, which include obstacles, paragraph 0038); 
detecting via a second optical sensor a second object located in a work area already worked behind the tractor and the implement combination (disclosed as using multiple optical sensors, element 3, paragraph 0041, for detecting and identifying anomalies from image data, paragraph 0037, which include obstacles, paragraph 0038, where images are also taken of the region behind the work machine, paragraph 0039); 
identifying via a control unit the first object as a first obstacle (disclosed as classifying obstacles and anomalies, paragraph 0038) based on 
(1) a predefined classification parameter including a size of the first object assigned to a first applicable size category classified as an obstacle or a non-obstacle (disclosed as classifying with low/high obstacles, paragraph 0038, and others shapes or sizes, paragraph 0072, where classifications include environmental features such as crop type and anomalies [obstacles], paragraph 0069) depending on a specific work operation (disclosed as classifying anomalies based on their importance to the operator, paragraph 0038 [which implies some relevance to the operation/equipment]), a type of tractor (disclosed as using known color of the component of the work machine for classification, paragraph 0049, where the work machine can be tractors, combines etc. paragraph 0039), and a type of attached implement (disclosed as determining an evaluation range based on the width of the attachment, paragraph 0051), and 
(2) a predefined work parameter of the implement including a working width of the attached implement (disclosed as determining an evaluation range based on the width of the attachment, paragraph 0051); 

identifying via the control unit the second object as a second obstacle based on 
(1) a predefined classification parameter including a size of the second object assigned to a second applicable size category classified as an obstacle or a non-obstacle (disclosed as classifying with low/high obstacles, paragraph 0038, and others shapes or sizes, paragraph 0072, where classifications include environmental features such as crop type and anomalies [obstacles], paragraph 0069) depending on a specific work operation (disclosed as classifying anomalies based on their importance to the operator, paragraph 0038 [which implies some relevance to the operation/equipment]), a type of tractor (disclosed as using known color of the component of the work machine for classification, paragraph 0049, where the work machine can be tractors, combines etc. paragraph 0039), and a type of attached implement (disclosed as determining an evaluation range based on the width of the attachment, paragraph 0051), and 
(2) the predefined work parameter of the implement including the working width of the attached implement (disclosed as determining an evaluation range based on the width of the attachment, paragraph 0051), 
determining via the control unit a distance between the tractor and the first obstacle (disclosed as determining distance measurements based on signal propagation delays and image data, paragraph 0019); 

sending via the control unit a warning signal at differing intensity levels (disclosed as a warning based on the detected anomalies, paragraph 0067, where the anomalies are colored based on their classification, paragraph 0068) depending on the distance between the tractor and the first obstacle (disclosed as depicting spatial distances to the classified segments, paragraph 0065, where objects within the evaluation range are considered [selected] while those outside the range are not, paragraph 0074); 

reducing via the control unit a speed of the tractor when the first obstacle is in the work area yet to be worked in front of the tractor (disclosed as stopping the agricultural work machine upon detecting an anomaly, paragraph 0067); 

displaying via a display the distance (disclosed as depicting spatial distances to the classified segments, paragraph 0065), and a position of the first obstacle (disclosed as depicting spatial distances relative to each classified, paragraph 0065); and 

While Neitemeier does not explicitly teach “storing the position of the first obstacle as retrievable position data in a database accessible by other vehicles”, Neitemeier does teach sharing detected objects and data to other systems (paragraph 0082). One of ordinary skill in the art would recognize the implication that such an action would save or store the required data to act on in the future in order to improve navigation.
Additionally, while Neitemeier does not explicitly teach; “wherein criteria for classification of the first object as the first obstacle in the work area yet to be worked differs from criteria for classification of the second object as the second obstacle in the work area that has already been worked”, this change would be one of ordinary skill in the art, as relevant obstacles behind a work machine would be different to ones in front of the work machine. For example, a work machine with a trailing farming implement would not move in reverse, and thus the kind of obstacle to be concerned with would care more about those that would either be moving towards the work machine or interfere with turns, while forward movement obstacles includes those in addition to potential work path interference. Neitemeier’s suggestion to classify an evaluation zone, based on the equipment, would imply an evaluation area that would be different behind and in front of the work machine.

However, Neitemeier does not teach; determining via the control unit a time period when the tractor would encounter the first obstacle, displaying via a display the time period.

Flohr teaches; determining via the control unit a time period when the tractor would encounter the first obstacle (taught as determining an early reaction time, which indicates a time needed to react before reaching a point too close to the detected obstacle, paragraph 0091), displaying via a display the time period (taught as determining a minimal reaction time needed with the time to the obstacle, paragraph 0091).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a time determination to reach an obstacle as taught by Flohr in the system taught by Neitemeier in order to improve response to obstacles. As taught by Flohr, such a system improves the ability to allow sufficient room for safe passage to maneuver safely with the obstacles and other machines/platforms (paragraph 0091).
 
Regarding claim 22, it has been determined that no further limitations exist apart from those previously addressed in claim 21. Therefore, claim 22 is rejected under the same rationale as claim 21.

Response to Arguments
Applicant argues on page 5 of the remarks that the previous 112 and 101 rejections are moot as the relevant claims are canceled. The examiner agrees, and withdraws the previous rejections.
Applicant argues on page 6 of the remarks that the previous rejections are moot as the relevant claims are canceled. The examiner agrees, and withdraws the previous rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further obstacle detection for farming implements; US9265187B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662